Citation Nr: 0505439	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a residual shrapnel 
wound scar to the left leg.

2.  Entitlement to service connection for asthmatic 
bronchitis.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for pulmonary 
tuberculosis.

5.  Entitlement to service connection for residuals of a left 
shoulder fracture.

6.  Entitlement to service connection for myocardial 
infarction.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for psychoneurosis with 
depressive reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who has verified pre-war service 
from November 24, 1941, to December 7, 1941, beleaguered 
status service with the Philippine Commonwealth Army, United 
States Army Forces in the Far East (USAFFE) from December 8, 
1941, to April 8, 1942, and regular Philippine Army service 
from October 13, 1945, to February 17, 1946.  He was a 
prisoner-of-war (POW) on April 9, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which adjudicated 
de novo claims previously denied in February 1999 and August 
2000 rating decisions as not well grounded.  

By correspondence dated February 8, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates the veteran's shrapnel wound 
scar to the left leg was incurred after service and was not 
incurred as a result of any incident of active service.

3.  The evidence demonstrates the veteran's asthmatic 
bronchitis was incurred many years after service and was not 
incurred as a result of any incident of active service.

4.  The evidence demonstrates the veteran's peptic ulcer 
disease was incurred many years after service and was not 
incurred as a result of any incident of active service.

5.  The evidence demonstrates the veteran's pulmonary 
tuberculosis was incurred many years after service and was 
not incurred as a result of any incident of active service.

6.  The evidence demonstrates the veteran's left shoulder 
fracture was incurred after service and was not incurred as a 
result of any incident of active service.

7.  The evidence demonstrates the veteran's myocardial 
infarction was incurred many years after service and was not 
incurred as a result of any incident of active service.

8.  The evidence demonstrates the veteran's bronchitis was 
incurred many years after service and was not incurred as a 
result of any incident of active service.

9.  The evidence demonstrates the veteran's psychoneurosis 
with depressive reaction was incurred many years after 
service and was not incurred as a result of any incident of 
active service.


CONCLUSIONS OF LAW

1.  The veteran's shrapnel wound scar to the left leg was not 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's asthmatic bronchitis was not incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  The veteran's peptic ulcer disease was not incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  The veteran's pulmonary tuberculosis was not incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.374 (2004).

5.  The veteran's residuals of a left shoulder fracture was 
not incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

6.  The veteran's myocardial infarction was not incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

7.  The veteran's bronchitis was not incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

8.  The veteran's psychoneurosis with depressive reaction was 
not incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in June 2001, prior to 
the re-adjudication of his claim.  He was provided additional 
notice by correspondence in November 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in a July 
2004 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the VCAA notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records have been requested or obtained.  Therefore, the 
Board finds further attempts to obtain additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the issues on 
appeal were obtained in December 1998 and January 1999.  The 
Board finds the available private medical evidence is 
sufficient for an adequate determination.  Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claims
Factual Background

Service medical records are negative for any evidence of a 
shrapnel wound to the left leg, peptic ulcer disease, 
pulmonary tuberculosis, a left shoulder fracture, myocardial 
infarction, bronchitis, or a psychoneurosis with depressive 
reaction.  A December 1, 1945, report noted a diagnosis of 
asthmatic bronchitis and noted the veteran was neurotic.  
Although hospital records dated in December 1945 noted an 
admission diagnosis of asthmatic bronchitis, the final 
diagnosis was changed to hookworm infestation.  Chest X-rays 
on December 3, 1945, and December 10, 1945, were negative.  
The December 3, 1945, study also noted there was no evidence 
of tuberculosis.  The veteran's March 1946 discharge 
examination revealed no psychiatric, respiratory, 
gastrointestinal, or musculoskeletal abnormalities.  A scar 
to the dorsum of the right hand due to a shrapnel wound was 
noted, but there was no evidence of any shrapnel wound nor 
scarring to the left leg.  
In a July 1946 PA AGO Form 23 the veteran certified, in 
essence, that he had been treated for malaria and a left hand 
wound in 1942 and that these were the only wounds or 
illnesses incurred prior to his return to military control.  

Private medical records dated in May 1968 included a 
diagnosis of severe psychoneurosis with depressive reaction.  
No opinion as to etiology was provided.

In a January 1973 statement N.F.J. recalled that the veteran 
had been treated for approximately one week at a battalion 
aid station for symptoms that appeared to be related to an 
asthmatic attack and a peptic ulcer disorder.  It was noted 
that subsequently he was hospitalized from approximately 
October 1945 to January 1946 with similar symptoms.  

An August 1981 private medical report included a diagnosis of 
myocardiac infarction.  No opinion as to etiology was 
provided.  A June 1988 radiographic report noted diagnoses of 
minimal pulmonary tuberculosis and basal bronchitis.  
Subsequent private medical reports include diagnosis of 
pulmonary tuberculosis and bronchiatic changes without 
opinion as to etiology.  A February 2000 report noted a 
history of pulmonary tuberculosis, peptic ulcer disease, and 
psychoneurosis.  

VA psychiatric examination in December 1998 revealed a 
diagnosis of depression secondary to asthma.  Examination 
reports dated in January 1999 noted diagnoses of left 
shoulder degenerative changes, history of a shrapnel wound 
injury to the left leg, and evidence suggestive of small 
airway disease compatible with asthmatic bronchitis.

In July 1996, VA received a service department report 
verifying the veteran's service.  It was noted that alleged 
POW status and guerrilla service was not supported.  A VA 
administrative decision approved by the Director of the 
Compensation and Pension Service in August 1997 found the 
veteran had been a POW of the Japanese government on April 9, 
1942, but that the evidence did not establish he was a POW 
after that date for VA compensation purposes.  

In statements in support of the claims the veteran asserted 
he had been treated for asthmatic bronchitis, pulmonary 
tuberculosis, and peptic ulcer disease during active service.  
In correspondence dated in March 2002 he asserted private 
medical records demonstrated he had severe psychoneurosis 
with depressive reaction since February 1966 and persistent 
or recurrent symptoms of peptic ulcer disease, pulmonary 
tuberculosis, asthma, bronchitis, and residual wound scars.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Active 
tuberculosis is presumed to be service connected if manifest 
to a degree of 10 percent or more within three years of 
service.  38 C.F.R. § 3.307.

For pulmonary tuberculosis shown by X-ray in active service, 
X-ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. 
§ 3.370.  A diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has upheld VA regulations prescribing the nature and 
extent of proof necessary to establish service connection for 
pulmonary tuberculosis.  The Court has found that VA may not 
grant service connection for pulmonary tuberculosis unless a 
claimant submitted VA or service physician diagnoses or 
submitted the diagnosis of a private physician supported by 
acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  See Tubianosa v. 
Derwinski, 3 Vet. App. 180, 181 (1992); Salong v. Brown, 7 
Vet. App. 130, 132 (1994).  

Service connection can also be granted for certain diseases, 
including peptic ulcer disease, dysthymic disorder (or 
depressive neurosis), or any of the anxiety states, if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service even though there is 
no record of such disease during service if the veteran is a 
former POW and, as such, was interned for not less than 30 
days.  38 C.F.R. § 3.309(c).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's shrapnel wound scar to the left leg, asthmatic 
bronchitis, peptic ulcer disease, pulmonary tuberculosis, a 
left shoulder fracture, myocardial infarction, bronchitis, 
and psychoneurosis with depressive reaction were not incurred 
in nor aggravated by active service.  VA and the service 
department have determined that the veteran was not interned 
as a POW for at least 30 days and service connection 
presumptions for a former POW are inapplicable.

The evidence indicates the veteran was engaged in combat with 
the enemy during service; however, the Board finds his claims 
as to having incurred a left leg shrapnel wound and a left 
shoulder fracture during a period of recognized service is 
inconsistent with the objective medical examination findings 
on his discharge examination in March 1946.  The probative 
evidence of record demonstrates these disorders and his 
peptic ulcer disease, pulmonary tuberculosis, myocardial 
infarction, bronchitis, and psychoneurosis with depressive 
reaction were first manifest many years after service.  

The Board further finds the veteran's service medical records 
revising an initial diagnosis of asthmatic bronchitis and the 
objective medical examination findings on his discharge 
examination in March 1946 are persuasive that this disorder 
was not incurred during service.  There is no evidence of any 
subsequent treatment or diagnosis of asthmatic bronchitis 
within one year of the veteran's discharge from service and 
no competent evidence of a confirmed diagnosis having been 
provided for any of the claimed disorders within an 
applicable presumptive period.  

The Board notes the veteran stated he had been diagnosed with 
psychoneurosis with depressive reaction in February 1966.  VA 
examination in December 1998 revealed a diagnosis of 
depression secondary to asthma.  There is no competent 
evidence demonstrating the veteran's psychoneurosis with 
depressive reaction or depression were incurred during or as 
a result of any incident of service.

Although the veteran and N.F.J. have expressed their belief 
that the identified disorders were incurred during active 
service, they are not licensed medical practitioners and are 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. pp. 91; Espiritu, 
2 Vet. App. 492.  As there is no competent evidence 
indicating the veteran's present disorders are due to any 
incident of active service, the Board finds entitlement to 
service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.




ORDER

Entitlement to service connection for a residual shrapnel 
wound scar to the left leg is denied.

Entitlement to service connection for asthmatic bronchitis is 
denied.

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for residuals of a left 
shoulder fracture is denied.

Entitlement to service connection for myocardial infarction 
is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for psychoneurosis with 
depressive reaction is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


